UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1173


TERRY R. CHAPMAN,

                Plaintiff - Appellant,

          v.

COMMISSIONER, SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:14-cv-03761-WMN)


Submitted:   December 30, 2016             Decided:   January 9, 2017


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry R. Chapman, Appellant Pro Se.    Gabriel Robert Deadwyler,
SOCIAL   SECURITY ADMINISTRATION,   Baltimore,   Maryland;  Alex
Gordon, Assistant United States Attorney, Bethesda, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Terry    R.   Chapman         appeals    the   district     court’s   order

accepting the recommendation of the magistrate judge, granting

summary     judgment    to    the      Commissioner,     and   upholding      the

Commissioner’s     denial     of    Chapman’s   application    for   disability

insurance benefits.          We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Chapman v. Comm’r, No. 1:14-cv-03761-WMN

(D. Md. Feb. 12, 2016).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and   argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                         2